Citation Nr: 1751858	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-05 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinitis pigmentosa.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for retinitis pigmentosa. 

4.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Blinded Veterans Association



WITNESSES AT HEARING ON APPEAL

Appellant, L.T., A.E., and A.S. 


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to January 1983, with additional National Guard and Reserve service.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In August 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


VETERAN'S CONTENTIONS

The Veteran contends that his current retinitis pigmentosa and bilateral hearing loss were caused or related to his military service.  In regards to his retinitis pigmentosa, he reports that he experienced difficulty seeing in service, especially at night.  In addition, the Veteran's fellow service members submitted several statements, recalling specific instances in service when the Veteran displayed poor eyesight.  In regards to the Veteran's bilateral hearing loss claim, the Veteran reports that his military duties included working as a system organizational maintenance technician on flight decks.  The Veteran details excessive noise exposure while working in close proximity to aircrafts. 
FACTUAL FINDINGS

1.  An unappealed January 2003 rating decision denied the claims for service connection for retinitis pigmentosa and bilateral hearing loss, and the claims are final.  

2.  Evidence received since the unappealed January 2003 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for retinitis pigmentosa and entitlement to service connection for bilateral hearing loss.

3.  No specific condition or complaints related to the eyes or ears were noted on the Veteran's enlistment examination. 

4.  The presumption of soundness applies. 

5.  In September 2016, the Veteran was afforded a VA eye examination, and the examiner documented a current diagnosis of retinitis pigmentosa. 

6.  An August 6, 1979 service treatment record documented "visual problems with demonstrations." 

7.  During the Veteran's period of active duty, the Veteran experienced symptoms of retinitis pigmentosa, to include decreased visual acuity and trouble seeing at night.

8.  In an August 2017 correspondence, Dr. W.E. reported that he examined the Veteran while on active duty, in 1982.  At the 1982 examination, Dr. W.E. diagnosed the Veteran with retinitis pigmentosa.  

9.  September 2009 treatment records documented the Veteran reporting that he stopped driving in 2000 and was unable to read regular print due to his poor eyesight.

10.  In August 2017, the Veteran and his spouse testified that beginning in service and since service he has had trouble seeing: "I missed little things.  I shouldn't miss"; "When we were driving . . . [w]e hit a patch of dappled light, so there were shadows.  He jerked the car violently because suddenly couldn't . . . see anything."  

11.  In May 6, 2009 correspondence, Dr. C.G.T. stated that the Veteran "has the symptoms of Retinitis Pigmentosa.  He has difficult seeing at night, which is usually the symptoms of RP."

12.  In a May 28, 2009 correspondence, Dr. S.L.P. opined that "[i]t is likely that Telesforo Tenedora has had symptoms and signs for R.P. for the past 20-30 years." 

13.  Resolving doubt in favor of the Veteran, his current retinitis pigmentosa began in service as a result of his documented reports of diminished visual acuity and difficulty seeing at night.  

14.  The March 2012 VA audiological examination findings revealed a current diagnosis of bilateral hearing loss for VA disability purposes. 

15.  In an August 2013 correspondence, Dr. K.X.M. diagnosed the Veteran with bilateral sensorineural hearing loss. 

16.  The Veteran was exposed to excessive noise in service as the result of exposure to noise on flight decks and aircraft noise. 

17.  A July 1979 Report of Medical History documented the Veteran's reports that he either was currently experiencing or had a history of ear, nose, or throat trouble.  

18.  During the August 2017 VA hearing, the Veteran clarified his reporting in the July 1979 Report of Medical History and testified that he reported his injury because he had trouble hearing while in service. 

19.  A July 1982 Report of Medical Examination documented a diagnosis of high frequency hearing loss. 

20.  In an August 2013 correspondence, Dr. K.X.M. opined that "it is more likely than not that [bilateral sensorineural hearing loss] is directly attributed to his prolonged exposure to aircraft noises during his military service . . . ."  

21.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and evidence indicates that it was more likely than not a result of service or etiologically related to in-service acoustic trauma.


LEGAL CONCLUSIONS

1.  The January 2003 rating decision that denied the claim of entitlement to service connection for retinitis pigmentosa is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  The January 2003 rating decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

3.  New and material evidence has been received, and the claim for service connection for retinitis pigmentosa is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(b).

4.  New and material evidence has been received, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(b).

5.  The criteria for service connection for retinitis pigmentosa have been met.  38 U.S.C. §§ 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

6.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304,  3.309(a) (2017).


ORDER

The claim for service connection for retinitis pigmentosa is reopened.

The claim for service connection for bilateral hearing loss is reopened.

Entitlement to service connection for retinitis pigmentosa is granted. 

Entitlement to service connection for bilateral hearing loss is granted. 




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


